DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving from a device, biometric and identification data, determining that the biometric data matches and the identification data doesn’t, and transmitting an indication (alert), as set forth in method claim 8 and corresponding independent claims 1 and 15.  This claim falls into the fundamental economic transaction category (organizing human activity)/ mental process category.  The limitations, as drafted, is a process that covers performing in the mind but for the recitation of generic computer components performing generic computer functions (sending, receiving, and processing data).  Other than reciting “device” (and memory/database  and processor in claims 1/15) nothing precludes the steps from practically being performed in the mind, as the limtaitosn are drawn to generic data manipulation (sending, receiving, comparing).  The mere nominal recitation of a generic computer device does not take the limitations out of the mental process grouping.  
The additional elements of a processor and memory/ database and device as set forth in the independent claims are recited at a high level of generality and only performing generic data manipulation steps as data gathering/ manipulation.  The output of an alert is mere extra solution activity.  The additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application and does not provide an inventive concept.  The extra solution step is no more than what is well understood/ routine as it pertains to outputting an alert/ indication in response to comparisons of data and does not provide an inventive concept. Accordingly, the independent claims are ineligible under 101.  The dependent claims are rejected at least based on their dependency and because they merely specify details of the abstract idea itself.
Re the scanner of claim 14, it mis merely generically recited and is part of the routine data gathering, and Berkheimer evidence is seen in the art to Wang which teaches biometric data and capturing thereof.  Re the newly added limitations of encryption, the Examiner notes that to not be an abstract idea, it needs to be a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys, Inc. v. Mentor Graphics Corp. (distinguishing the claims in TQP Development, LLC v. Intuit Inc.).  The added limitations of different locations is still routine data gathering necessary for the abstract comparison of the data.  In terms of the abstract idea, the Examiner notes, the details of what the institutions are and what it means to “share” has not been structurally laid out in the claim.  It is merely setting forth a potential environment or location for the abstract idea to occur.  Even further, sharing data between locations is still seen as part of the abstract idea of communicating/ sharing/ comparing data.
Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10997609) in view of Alexanian et al. (US 11303631).
Wang et al. teaches a memory to store data corresponding to a first account holder, the data comprising biometric data obtained from the first account holder at a first location and identification information provided by the first account holder ad the first location, wherein the identification information was used to open an existing account at the first location (302+); and 
a hardware processor communicatively coupled to the memory the hardware processor configured to:
receiving from a device, data corresponding to a first applicant, the data comprising:
	biometric data obtained from the first applicant at a second location; and 
	identification information provided by the first applicant at the second location, wherein the first applicant is requesting to open a new account using the identification information at the second location (col 10, lines 4+); and in response to receiving the data corresponding to the first applicant
		determining that the biometric data obtained from the first applicant matches the biometric data obtained from the first account holder and stored in the memory;
determining that the identification information provided by the first applicant does not match the identification information provided by the first account holder and stored in the memory (col 7, lines 4+ and FIG. 3+ teaches that the biometric information is compared for a match, and identifying the user that has the highest similarity scores of the historical users only when the similarity score (of the information) exceeds a threshold).  Therefore, the Examiner notes it would have been obvious that when the information does not exceed the threshold, that a user would not be identified.  And though silent to transmitting an alert to such a condition, it would have been obvious to do so in order to communicate/ notify that the threshold has not been met, in order to provide such information for guidance./ operating purposes.  
The Examiner notes it would have been obvious given a networked system (FIG. 2) that there would be first and second (and a plurality) of locations such as to access the system for convenience.   Re the newly added limitation of declining opening the new account at the second location, the Examiner notes it would have been obvious that the decision to not open a new account would have been obvious to a user as a personal choice as whether they want to open a new account or not.  Re the newly added limitation of the data being first and second data, the Examiner notes that FIG. 3+ teaches such limitations via the proffered and stored data.  Re the newly added limitation that the biometric data and identification data is encrypted, the Examiner notes that general encryption of data is an obvious expedient well within the ordinary skill in the art for security.  FIG. 2+ shows a network, and as a mobile device and network and internet are taught (FIG. 2+, claim 1, and col 1, lines 60+) , thus obviating network connections for communicating data over distances.  Though silent to sharing biometric data over different institutions, the Examiner notes that for the apparatus claim, where the data comes from is not germane to the structure of the apparatus itself.  The networking of institutions is not germane to the apparatus structure itself.  
	Nonetheless, the Examiner notes that Alexanian et al. teaches that different service providers can access common biometric data (col 4, lines 50+), which reads on sharing the biometric data between institutions, as service providers are interpreted as institutions/ locations.  Accordingly, it would have been obvious for the service provider/ institutions/ locations to be different in order to correspond to the locations where the data can be obtained such as for different users or different applications, such as based on the usage, the type of application, type of service provider, etc.  The data is interpreted as being “obtained” at each provider, which can also be different than the location where the account holder provides the biometric sample.  As Alexanian teaches different applications of different service providers, it therefore would have been obvious that the data could be obtained at different locations associated with a  first and second institution, such as locations corresponding to different service providers receiving data at different locations.  
Prior to the effective filing date it would have been obvious to combine the teachings to share biometric data over a network for communication for transactions. 
Further, the Examiner has interpreted the different information (first, second, third, fourth, etc. as being from different people (first and second can be from one person, while third and fourth can be from another person).
Re claims 8 and 15, the limitations have been discussed above re claim 1.
Re claim 2, col 6, lines 7+ teaches such limitations.  Re claims 9 1nd 16, the limitations have been discussed above re claim 2.
Re claim 3, col 5, lines 40+ teaches such limitations.  Re claims 10 and 17, the limtaitosn have been discussed above re claim 3.
Re claim 4, the limtaitosn have been discussed above wherein when both the biometric and identification information match and a threshold is reached, the identity is verified.  The use of a plurality of account holders is an obvious expedient for a system of a plurality of users.  Re claims 11 and 18, the limitations have been discussed above re claim 4. 
Re claim 7, the biometric data is input and thus scanning an attribute is an obvious expedient to input the biometric data.  Re claim 14, the limitations have been discussed above re claim 5.
Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al./ Alexanian et al., as discussed above, in view of Taylor (US 20060101508).
Re claims 5-6, the teachings of Wang et al./ Alexanian et al. have been discussed above but are silent to the external database of biometric data who pose a security risk and accessing the external database to determine the applicant matches and transmitting a message that the applicant poses a risk.
	Taylor teaches the use of a fraud database (paragraph [0056]+).
	Prior to the effective filing date it would have been obvious to combine the teachings in order to have the additional security benefits of comparing to a fraud database to identify the system of potential fraud/ risk, wherein alerting is an obvious expedient to prevent fraud. Re claims 12-13 and 19-20, the limitations have been discussed above re claims 5-6.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Re the 101 rejection, the Examiner notes that encryption is not more than the abstract idea as discussed above.  Further, the abstract idea is still drawn to data manipulation as it pertains to organized human activity (accounts/ financial transactions) and/ or mental processes as it is routine data gathering as part of data comparison (abstract).   Further, encoding biometric data is obvious for security (.US 20190311100) paragraph ([0022]+ and FIG. 1+).  The Examiner notes that the claims do not appear to positively recite that the first and second locations are banks that are networked together and the claims do not recite how the shared data is used (such as the biometric data being obtained at the branches of the bank and how the communication between branches is done for a particular purpose/ outcome).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887